                    Case 6:20-mj-06169-KGG Document 1 Filed 12/17/20 Page 1 of 6



 AO I06 (Rav. 04/1 O) AppUcQtlon ror II Scurch Warrant


                                        UNITED STATES DISTRICT COURT
                                                                       for the
                                                                District of Kansas

               In the Malter of the Search of
          (Briefly de.scrlbu lhu properly lo be searched
                                                                                                c:9-0- '(Y)-1.o I lo9-0 \- \{Gu-
                                                                         !
           or lile11lf/J' tire perso11 by name and address)                          Case No.
the premises of Ross Dress For Less, located at 2740 N
          Greenwich Court, Wichita, Kansas

                                              APPLICATION FOR A SEARCH WARRANT
         I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
 penalty of perjury that I have renson to believe that on the following person or property (ldent!Jy tire perso11 or doscrlbe the
property to be searched and give Its location):
  the premises of Ross Dress For Less, located at 2740 N Greenwich Court, Wichita, Kansas,
 located In the _______ District of                                        Kansas                 , there is now concealed (ld11111VJ, the
person or describe the property lo be seized):

  counterfeit United States Currency, as ldentlned In the attached affidavit of probable cause.

          The basis for the search under Fed. R. Crim. P. 41(c) is (cl1ecko111tormore):
                 mevidence of a crime;
                 mcontraband, fruits of crime, or other Items Illegally possessed;
               ci property designed for use, Intended for use, or used in committing a crime;
               CJ a person to be arrested or II person who is unlawfully restrained.
         The search Is related to a violation of:
           Code Sect/011                                               Offense Description
       18 u.s.c. 471                      Manufacture of Counterfeit US Currency
       16 u.s.c. 472                      Possession or Concealing Counterfeit US Currency

          The application is based on these facts:
        See Attached Affidavit of Probable Cause.

           sf Continued on the attached sheet.
           CJ Delayed notice of _ _ days (give exact ending date if more than 30 days: _____ ) Is requested
               under 18 U.S.C. § 31 OJa, the basis of which is set forth on the attac ed sheet.




Date: \    a ~ \~ . cA0                                                                            Judge's signature
City and state: _w-"1-'ch..;.;.lt"""'a'""'K..;.S:;__
                                          ,          _ _ _ _ _ __                        The Honorable Kenneth G. Gale
                                                                                                 Printed name u11d t/f/e
         Case 6:20-mj-06169-KGG Document 1 Filed 12/17/20 Page 2 of 6




                     THE UNITED STATES DISTRICT COURT FOR THE
                                DISTRICT OF KANSAS

IN THE MATTER OF THE                                 )
SEARCH OF:                                           )

ROSS DRESS FOR LESS
                                                     \ No . ;z o- rn- w u/-i-01-1-<.G&-
2740 N. Greenwich Rd.                                )
Wichita, KS                                          )


                    AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

       I, Greg Tiano, being of lawful age, being first duly sworn, depose and say that I am a

Special Agent for the United States Secret Service, and I have reason to believe that evidence of

counterfeit United States currency is present in the "premises," herein defined as:



       ROSS DRESS FOR LESS
       2740 N. Greenwich Rd.
       Wichita, KS


                                               INTRODUCTION

       1.      I am a Special Agent with the United States Secret Service (USSS), Wichita,

Kansas. I have been with the Secret Service since June 23, 1997. Prior to my employment as a

Special Agent with the Secret Service, I was a New Mexico State Police Officer. I am have been

trained to investigate crimes involving violations of Title 18, United States Code Sections 471

(manufacturing counterfeit currency) and 472 (possession of counterfeit currency).

       2.      As a Special Agent, I am authorized to investigate violations of laws of the United

States and to execute warrants issued under the authority of the United States and know that




1
        Case 6:20-mj-06169-KGG Document 1 Filed 12/17/20 Page 3 of 6




counterfeit currency is considered contraband, and possession of counterfeit currency is a

violation of Federal Law.

       3.        I am investigating the activities of David Hurlburt. As will be shown below, I

submit that there is probable cause to believe that David Hurlburt has violated Title 18 United

States Code, Sections 471 (manufacturing counterfeit currency) and Title 18 United States Code,

Sections 472 (uttering counterfeit currency) and that evidence of such violations is currently

located and being maintained at the Ross Dress for Less, 2740 N. Greenwich, Wichita, KS in

violation of 18 USC 474.

       4.        The statements in this Affidavit are based information I received from employees

of the Secret Service and my personal investigation.

       5. David Hurlburt is a person known to the Affiant, from prior investigation and as a

cooperating source, as an individual previously involved in the manufacturing counterfeit checks

and counterfeit identification cards.

       6.        On I2/10/2020, staff from a Wichita, KS hotel discovered David Hurlburt had

presented counterfeit currency. After this discovery, staff from the hotel entered the room

previously occupied by David Hurlburt and observed equipment indicative of the manufacture of

counterfeit currency. Staff from the hotel contact US Secret Service, and provided consent for

Affiant to enter and search the room, wherein Affiant observed the following:

       a) Counterfeit currency including but not limited to a counterfeit

            $50.00 Federal Reserve Note (FRN) bearing the serial number, MF913916569B.

       b) Additional counterfeit $20.00 Federal Reserve Notes

       c) Printing equipment



2
        Case 6:20-mj-06169-KGG Document 1 Filed 12/17/20 Page 4 of 6




        d) cutting equipment, and

        e) purchase receipts.

        7. On 12/11/2020, one of the receipts located during the inventory of the evidence taken

from David Hurlburt's room was a purchase receipt from Ross Dress for Less, dated 11/30/2020,

showing a $50.00 cash payment,

        8. On I 2/11/2020, USSS employee C. Johnson advised me that she had contacted Ross

Dress for Less, as I had requested, and spoke with the loss prevention employee, Carla Rutiagh.

Mrs. Rutiagh advised Mrs. Johnson that they had recently received a counterfeit $50 FRN that

had been kept at the Ross Dress for Less. Further, advising this counterfeit was bearing the SN:

MF9139165698.

        9. On 12/16/2020, I telephoned and spoke with Ross Assistant Manager, Molly Paavola,

who affirmed that the counterfeit currency was still being maintained at the Ross Dress for Less

Store and agreed to allow me to take custody of the counterfeit that afternoon.

        10. On 12/16/2020, I met with Mrs. Paavola who advised that GardaWorld (armored car

service) had taken the counterfeit bill with the Ross Dress for Less deposit after our telephone

call.

        1. I. On I2/16/2020, I was telephonically advised by Garda World Supervisor, Brandon

Burgett, that his courier, Tyler Orr, had been shown the counterfeit by Mrs. Paavola, but had not

taken the counterfeit currency as part of the deposit, stating the counterfeit was still located in the

cash room of the Ross Store.

        12. On 12/16/2020, I telephonically contacted Mrs. Paavola who affirmed that the

counterfeit currency had been included in the GardaWorld deposit, but denied sealing the



3
       Case 6:20-mj-06169-KGG Document 1 Filed 12/17/20 Page 5 of 6




deposit, stating the deposit had been sealed by two other managers before GardaWorld's arrival.

Further, she affinned that she had shown the GardaWorld courier the counterfeit. When

questioned about the discrepancy, Mrs. Paavola hung up the phone. Upon telephonically re-

contacting Mrs. Paavola she advised that she had been advised not to answer any of my

questions,

       13. On 12/17/2020, I telephonically spoke with Ross Dress For Less, Loss Prevention

Regional Manager, Jimmy Valdez, who affirmed the he had spoken with an unidentified store

employee on the same date, and affirmed that the counterfeit currency was still located at the

Ross Dress for Less. Further, advising it was corporate policy to refuse to tum counterfeit over

to any persons other than the bank.

       14.     Because this affidavit is being submitted for the limited purpose of establishing

probable cause to recover the evidence maintained at the Ross Dress for Less store, 2740 N.

Greenwich, Wichita, KS. I have not included every detail nor every aspect of the investigation in

this affidavit. Rather, it only includes the information necessary to establish probable cause which

exists to issue a search/seizure warrant authorizing the seizure of. the counterfeit currency

maintained at the business.

        I5. The activities discovered by this investigation, as described herein, implicate violations

of; inter alia, the following federal statutes and regulations: 18 USC Sections 471 and 472.



CONCLUSION

               Based on the foregoing, it is my belief that the premises, herein defined as:

ROSS DRESS FOR LESS
2740 N. Greenwich Rd.


4
       Case 6:20-mj-06169-KGG Document 1 Filed 12/17/20 Page 6 of 6




Wichita, KS


              will contain evidence of a crime in violation of Title 18, United States Code,

Sections 471 (manufacturing of counlcrfcil currcncy) and 472 (possession of counlcrfcil

currency).


                                                                                ,. ..




                               ~-t$;~c<?lly f '7
Subscribed and swom to before me 1~43re:ie1~ee 01yt11e __ day of December, 2020 .



                                                .h ~62:o
                                            'fli'e .. (ihohiBle Keilrieth.:O,{:iale
                                            -Uni ed sl~te~ Magistt:at~ Judge




5
